DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed October 21, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 2, filed October 21, 2021 regarding Hatanaka et al for failing to show a separate circuit board spaced from the lighting module, with respect to independent Claims 1 and 12 and those claims that depend from Claims 1 and 12 have been fully considered and are persuasive.  The rejection of Claims 1-12 and 14-21 based upon 35 U.S.C. 103 as being unpatentable over Hatanaka et al 2019/0390830 in view of John et al 2017/0347413 has been withdrawn. 
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the lighting module" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	In Claim 12, line 15, the language “arranging at least one lighting module” is confusing as an intent has already been set forth in line 11 above to set forth and claim a lighting module.  The claim language needs to be clarified to the positively set forth light module and then to properly refer back to the lighting module in a clear and concise manner. 


Allowable Subject Matter
Claims 1-11, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 20 and 21 are allowable over the prior art because Claim 1 sets forth a lighting device comprising a thermally conductive element, an overmould partially encasing the thermally conductive element, at least one lighting module in a mounting region of the thermally conductive element, at least one circuit board mounted in a receiving portion of the overmould and partially exposed from the overmould, the circuit board being a separate board from the lighting module, being spaced apart from the lighting module and comprising at least one connector and at least two bond pads, the connector comprising surface accessible conduction lines and conductive connectors electrically coupling the two bond pads on the circuit board to the lighting module on the mounting region of the thermally conductive element.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PEGGY A NEILS/Primary Examiner, Art Unit 2875